DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 is objected to as it should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (MPEP § 608.02(g)).  Applicant discloses that Figure 1 is a “schematic diagram of a conventional semiconductor processing system (Par. 0014).  
Figures 1-4 are objected to because they contain numbers, letters, and/or reference characters that are too small.  Numbers, letters, and reference characters must measure at least 0.32 cm (1/8 inch) in height.  Refer to 37 CFR 1.84(p(3)).
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Objections
Claim 3 is objected to because of the following informalities:  the phrase “being communicating” is grammatically incorrect.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the phrase “perform same process” is grammatically incorrect.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “semiconductor processing module” and “movable transportation unit.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitations “the front end sidewall” and “the storage chamber.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitation “a lateral semiconductor processing module.”  The limitation has antecedence in Claim 1.  Thus, it is unclear if Applicant is establishing antecedence for a new lateral semiconductor processing module, or referencing a lateral semiconductor processing module of Claim 1.
Claim 15 recites the limitation “the width of the first end portion end face.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 13, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panda et al. (US 2020/0126844).
Panda discloses;
Claim 1. A semiconductor processing system, comprising: an elongated transfer chamber (housing containing 601, 602, 640, and 642) including a middle portion (portion containing 640 and 642), a first end portion (601) and a second end portion (602), the first end portion and the second end portion being respectively provided at two ends of the middle portion, wherein at least one lateral semiconductor processing module (first module comprised of 608 and 612, and second module comprised of 606 and 616) is respectively provided on a first sidewall and a second sidewall (right and left side walls of housing, respectively) of the middle portion, each lateral semiconductor processing module including two process chambers (608 and 612, and 606 and 616), the process chambers in each lateral semiconductor processing module being attached, via their respective air-tight valves (636), to the first or second sidewall of the middle portion of the transfer chamber; wherein the first end portion of the transfer chamber is communicated to atmospheric environment via a load lock (632); and wherein the second end portion of the transfer chamber is attached with one end portion semiconductor processing module (610, 614, and 618), the end portion semiconductor processing module including two process chambers (610 and 618), the two process chambers of the end portion semiconductor processing module being respectively connected to an end face (illustrated in Fig. 6) of the second end portion via an air-tight valve (indicated as dashed lines); wherein a traverse distance (annotated Fig. 6) is provided between two air-tight valves of the end portion semiconductor processing module, the (interpreted as “a”) width (annotated Fig. 6) of the end face is greater than or equal to the traverse distance, and the spacing (annotated Fig. 6) between the first sidewall and the second sidewall of the middle portion of the transfer chamber is less than the traverse distance (Par. 0044-0048 and Fig. 6).  
Claim 9. The semiconductor processing system according to claim 1, wherein the second end portion of the transfer chamber includes sidewalls gradually extending toward the lateral semiconductor processing modules, such that the distance between the transfer chamber sidewalls in the second end portion gradually extends from the spacing (D2) between the sidewalls of the middle portion till the width of the end face (Fig. 6).  
Claim 13. The process chambers in the respective lateral semiconductor processing modules or the end portion semiconductor processing module have different sizes to perform different processes (Fig. 6).  
Claim 16. A semiconductor processing system, comprising: an elongated transfer chamber (housing containing 601 and 602) including a middle portion (portion containing 640 and 642), a first end portion (601) and a second end portion (602), the first end portion and the second end portion being respectively provided at two ends of the middle portion, wherein at least one lateral semiconductor processing module (608 and 612, and 606 and 616) is respectively provided on a first sidewall and a second sidewall (right and left side walls of housing, respectively) of the middle portion, each lateral semiconductor processing module including two process chambers (608 and 612, and 606 and 616), the process chambers of the each lateral semiconductor processing module being attached, via their respective air-tight valves (636), to the first or second sidewall of the middle portion of the transfer chamber; wherein the first end portion of the transfer chamber is communicated to atmospheric environment via a load lock (632); and wherein the second end portion of the transfer chamber is attached with one end portion semiconductor processing module (610, 614, and 618), the end portion semiconductor processing module including two parallel process chambers (610 and 618), the two process chambers of the end portion semiconductor processing module being respectively connected to an end face (illustrated in Fig. 6) of the second end portion via an air-tight valve, the (interpreted as “a”) width (annotated Fig. 6) of the end face being greater than a spacing (annotated Fig. 6) between the first sidewall and the second sidewall of the middle portion of the transfer chamber (Par. 0044-0048 and Fig. 6).  
Claim 19. The semiconductor processing system according to claim 16, wherein a (interpreted as “the”) width (annotated Fig. 6) of the end face is greater than a traverse distance (annotated Fig. 6) between two air-tight valves on the end portion semiconductor processing module.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-8, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Panda in view of Englhardt et al. (US 7,819,079).
Panda discloses;
Claim 8. The semiconductor processing system according to claim 1, wherein a gap (annotated Fig. 6) is provided between the two process chambers in the respective lateral semiconductor processing modules.
Claim 10. The semiconductor processing system according to claim 1, wherein the transfer chamber includes a movable transportation unit (638) to enable transferring of wafers between the various process chambers and the load locks (Par. 0048 and Fig. 6).
	Panda does not recite;
Claim 7. The semiconductor processing system according to claim 1, wherein the two process chambers in the end semiconductor processing module and/or respective lateral semiconductor processing modules are integrated into one chamber body with a common sidewall.  
Claim 8. The gap being less than 100mm.  
Claim 10. The semiconductor processing system according to claim 1, wherein the transfer chamber includes a track along which the movable transportation unit is movable.  
Claim 11. The semiconductor processing system according to claim 10, wherein the movable transportation unit includes one movable base and two robot arms.  
Claim 12. The semiconductor processing system according to claim 10, wherein when moving to a position facing a lateral semiconductor processing module, the movable transportation unit loads/unloads wafers in the lateral semiconductor modules, and when moving to a position adjacent to the second end portion, load/unload the wafers in the end portion semiconductor processing module.  
Claim 14. The semiconductor processing system according to claim 1, wherein the process chambers in the lateral semiconductor processing modules or the end portion semiconductor processing module perform same process.  
	However, Englhardt discloses a semiconductor processing system, comprising: an elongated transfer chamber (housing containing 11A and 11B), processing modules having processing chambers (Fig. 2A-2F), a load/lock (24), and a movable transportation unit (11), and further teaches;
Claim 7. A processing module (160) having two process chambers (CD2 and CD6) integrated into one chamber body with a common sidewall (Col. 8 and Fig. 2E).  
Claim 10. The semiconductor processing system according to claim 1, wherein the transfer chamber includes a track (460) along which the movable transportation unit is movable (Col. 19-20 and Fig. 2B and 5).  
Claim 11. The semiconductor processing system according to claim 10, wherein the movable transportation unit includes one movable base (451) and two robot arms (86) (Col. 19-20 and Fig. 5).  
Claim 12. The semiconductor processing system according to claim 10, wherein when moving to a position facing a lateral semiconductor processing module, the movable transportation unit loads/unloads wafers in the lateral semiconductor modules, and when moving to a position adjacent to the second end portion, load/unload the wafers in the end portion semiconductor processing module (Col. 12-14).
Claim 14. The semiconductor processing system according to claim 1, wherein the process chambers in the lateral semiconductor processing modules or the end portion semiconductor processing module perform same process (Col. 8 and Fig. 2E).
	Therefore, in view of Englhardt’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Panda’s processing module to have integrated process chambers with a common sidewall to reduce the semiconductor processing system footprint, to have modified Panda’s movable transportation unit to include a track so that the movable transportation unit could access a larger number of processing chambers, and to have modified Panda’s processing system to have included processing modules that perform the same process to increase substrate production.
Regarding Claim 8, it would have been obvious to one of ordinary skill in the art the make the gap less than 100mm to accommodate design criteria.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Panda.
Claim 15. The semiconductor processing system according to claim 1, wherein a first end portion end face (illustrated in Fig. 6) is provided on the first end portion of the transfer chamber, and two parallel load locks (630a and 630b) are further attached onto the first end portion end face, wherein a load lock traverse distance (annotated Fig. 6) is provided between the two parallel load locks, the width of the first end portion end face is greater than or equal to the load lock traverse distance (Par. 0044-0048 and Fig. 6).
Panda does not recite the spacing between the first sidewall and the second sidewall of the middle portion of the transfer chamber is less than the load lock traverse distance.
	However, Panda teaches the spacing between the first sidewall and the second sidewall of the middle portion of the transfer chamber is less than the traverse distance of the second end air-tight valves (annotated Fig. 6), allowing for three processing chambers.
	Therefore, in view of Panda’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Panda’s first end portion end face to have a width greater than the spacing between the first sidewall and second side wall so that three parallel load locks could fit in the first end portion, allowing for faster substrate processing.
	With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.


    PNG
    media_image1.png
    1258
    1090
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 2 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONALD P JARRETT/Primary Examiner, Art Unit 3652